Armstrong, J.
¶42 (dissenting) — Under the doctrine of mutual recognition and acquiescence, the property line must “be certain, well defined, and in some fashion physically designated upon the ground.” Lilly v. Lynch, 88 Wn. App. 306, 316, 945 P.2d 727 (1997) (emphasis added) (quoting Lamm v. McTighe, 72 Wn.2d 587, 593, 434 P.2d 565 (1967)). For example, in Lilly, the court found that a north wall of a cement boat ramp constituted a well-defined line. Lilly, 88 Wn. App. at 309, 317. But in Green v. Hooper, 149 Wn. App. 627, 643-44, 205 P.3d 134 (2009), Division Three held that a railroad tie retaining wall that extended into the beach area of the disputed property was not a certain, well-defined boundary line. The court pointed out that there were no monuments, roadways, fence lines, physical designations, improvements, or encroachments along the boundary line. Green, 149 Wn. App. at 643-44; see also Scott v. Slater, 42 Wn.2d 366, 367-68, 255 P.2d 377 (1953) (no well-defined line when there had never been a fence or point to which the ground was cultivated, even though there was a row of pear trees along the line), overruled on other grounds by Chaplin v. Sanders, 100 Wn.2d 853, 862 n.2, 676 P.2d 431 (1984).
¶43 Here, the majority places too much weight on the fact that there were some physical boundary line markers (two wooden poles and a stake), failing to recognize that along with a physical monument, the boundary line must also be *134“ ‘certain’ ” and “ ‘well defined.’ ” Lilly, 88 Wn. App. at 316 (quoting Lamm, 72 Wn.2d at 593). The trial court reviewed the photographic exhibits of the disputed property boundary and found that there was not a well-defined line or boundary between the two parcels for a long period of years because of vegetation overgrowth. The trial court noted that the boundary was covered by an overgrowth of blackberries, ivy, and weeds from 1993 to 2002, a finding the Merrimans do not challenge. I agree with the trial court that a certain, well-defined boundary line is not apparent from the existence of only two wooden poles and a stake when the boundary line is covered with foliage and underbrush overgrowth. Because the Merrimans have not shown a well-defined, certain boundary line by clear and convincing evidence, I would affirm the trial court’s decision that the Merrimans did not acquire the property by acquiescence.